Citation Nr: 1755945	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected lumbar strain, currently rated as 40 percent disabling based on the orthopedic manifestations, and as 10 percent disabling based on neurological manifestations affecting the left lower extremity.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to March 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The September 2010 rating decision denied an increase rating for lumbosacral strain evaluated as a 20 percent disability.  In a March 2015 rating decision, the RO granted a separate 10 percent rating for left lower extremity radiculopathy, effective December 31, 2013.  In a July 2017 rating decision, the RO increased the rating for lumbosacral strain to 40 percent, effective June 22, 2010, and granted an earlier effective date for left lower extremity radiculopathy, and a TDIU, each effective June 22, 2010.

As the awards of an increased rating of 40 percent, and a separate 10 percent for left lower extremity radiculopathy did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for lumbosacral strain remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In contrast, the issue of entitlement to a TDIU was granted in full; therefore that issue has been resolved and is no longer before the Board.  

The Board previously remanded the claims for additional development.  The case now returns to the Board for appellate review.

In a written statement received in October 2015, the Veteran appears to have raised the issue of entitlement to service connection for a left foot disability.  The Veteran is advised that her statements do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  




FINDINGS OF FACT

1. The Veteran's lumbosacral strain is not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2. At no time during the pendency of the appeal was the Veteran prescribed bed rest in association with flare-ups of her lumbosacral strain.

3. The Veteran has radiculopathy of the right lower extremity associated with her service-connected lumbosacral strain.

4. Prior to March 21, 2016, the symptoms of the Veteran's right lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the lower radicular group.

5. From March 21, 2016, the symptoms of the Veteran's right lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the lower radicular group.

6. Prior to December 31, 2013, the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the lower radicular group.

7. From December 31, 2013, the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the lower radicular group.



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for service-connected lumbosacral strain have not been met.  38 U.S.C.S. §§ 1155 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.2, 4.21, 4.25 4.40, 4.7 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

2. The criteria for a separate disability rating of 10 percent prior to March 21, 2016 for radiculopathy of the right lower extremity associated with the Veteran's lumbosacral strain have been met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 3.102, 4.71a, Diagnostic Codes 8520 and 8720 (2017).

3. The criteria for a separate disability rating of 20 percent from March 21, 2016 for radiculopathy of the right lower extremity associated with the Veteran's lumbosacral strain have been met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 3.102, 4.71a, Diagnostic Codes 8520 and 8720 (2017).

4. The criteria for a separate disability rating in excess of 10 percent prior to December 31, 2013 for radiculopathy of the left lower extremity associated with the Veteran's lumbosacral strain have not been met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 3.102, 4.71a, Diagnostic Codes 8520 and 8720 (2017).

5. The criteria for a separate disability rating of 20 percent from December 31, 2013 for radiculopathy of the left lower extremity associated with the Veteran's lumbosacral strain have been met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 3.102, 4.71a, Diagnostic Codes 8520 and 8720 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the currently assigned ratings do not accurately reflect the severity of her disability.  As will be explained, a rating in excess of 40 percent is not warranted based on the orthopedic manifestations, as the record does not reflect that her lumbosacral strain has been manifested by unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Formula.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Here, after reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula.

The Veteran's lumbosacral strain is currently rated 40 percent disabling throughout the period on appeal.  In order to warrant a rating higher than the 40 percent disability rating currently assigned for the orthopedic manifestations of the Veteran's lumbosacral strain under the General Rating Formula, the evidence must show unfavorable ankylosis of her entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.    

In this regard, there is no objective medical evidence of ankylosis in the claims file.  The Board acknowledges that the Veteran has reported being unable to move at times during flare-ups, however, VA examinations conducted in December 2013, March 2016, and June 2017, document forward flexion of the Veteran's thoracolumbar spine to 70 degrees and extension to 10 degrees; forward flexion to 45 degrees and extension to 10 degrees; forward flexion to 45 degrees and extension to 15 degrees, respectively.  Additional loss of function or range of motion was noted with repetition, but all of the examinations were negative for ankylosis.  The Veteran's private treatment records are also negative for a diagnosis of ankylosis. 

The Board also acknowledges that the Veteran referenced a recent MRI in a supplemental statement of the case (SSOC) notice response dated July 2017, however, a review of the claims file reveals that the aforementioned MRI pre-dated the Veteran's June 2017 VA examination; significantly, the Veteran stated in her July 2017 correspondence that she brought a copy of her recent MRI to her June 2017 examination.  As stated prior, the June 2017 VA examiner found no ankylosis upon examination.

In short, the medical evidence of record does not reflect a diagnosis of ankylosis or that the Veteran's spine has been fixed in an unfavorable position.  As entitlement to a higher disability rating turns on a showing of unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine, a higher rating for the Veteran's lumbosacral strain is simply not warranted.

Next the Board considers whether separate or higher ratings are warranted for any objective neurologic abnormalities associated with the Veteran's lumbosacral strain.  The Board notes that the Veteran is already in receipt of a separate disability rating for radiculopathy of the left lower extremity under 38 C.F.R. § 4.124a Diagnostic Code 8720; the Veteran is not currently in receipt of a separate disability rating for radiculopathy of the right lower extremity. 

Addressing radiculopathy of the right lower extremity, private medical records dated in January 2012 and a VA examination report dated September 2010 confirm a diagnosis of radiculopathy of the right lower extremity.  Specifically, the January 2012 private clinician diagnosed the Veteran with low back pain with radiculopathy of the right lower extremity and the September 2010 VA examiner diagnosed the Veteran with lumbosacral spine strain with subjective right and left lower radiculopathy with mild degenerative disc disease.  

In sum, the evidence in this case indicates that the Veteran experiences additional neurological manifestations that relate to her lumbosacral strain.  The diagnostic code most closely approximating the Veteran's condition is diagnostic code 8720-neuralgia of the sciatic nerve. 

38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, diagnostic code 8520.  Regarding neuralgia under diagnostic code 8720, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate incomplete paralysis.  See id.  In this case, the evidence reflects that the Veteran's right lower extremity radiculopathy best approximates mild incomplete paralysis of the sciatic nerve, warranting a separate 10 percent rating under diagnostic code 8720, prior to March 21, 2016, and moderate incomplete paralysis of the sciatic nerve, thereafter, warranting a separate 20 percent rating under diagnostic code 8720.  

In this regard, the evidence of record includes a March 2016 VA examination report in which the examiner rated the Veteran's right lower extremity radiculopathy as mild, but indicated that the Veteran had lower leg/ankle decreased sensation to light touch.  In contrast, examinations dated prior to the March 2016 examination, including March 2010 and November 2012 private examinations, document that the Veteran reported increased pain on her right side, but which do not document objective evidence of diminished sensation.

The Board acknowledges that VA examinations in December 2013 and June 2017 did not reveal any objective findings of radiculopathy of the right lower extremity.  However, the private clinician's observations in January 2012 and the VA examiners' observations in September 2010 and March 2016 constitute evidence corroborating the Veteran's competent and credible reports of bilateral radicular pain.  Hence, affording her the benefit of the doubt, a separate rating for right lower extremity radiculopathy is granted rated as 10 percent prior to March 21, 2016 and as 20 percent thereafter, when objective findings of diminished sensation are shown.  38 C.F.R. § 4.124a, Diagnostic Code 8520; 38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Turning to the Veteran's claim for an increased separate rating for radiculopathy of the left lower extremity, as previously stated, March 2010 and November 2012 private examinations document that the Veteran denied feelings of numbness, tingling, and radiation of pain.  

The evidence of record otherwise includes a December 2013 VA examination report which documents that the Veteran reported decreased sensation in the left foot/toes and a June 2017 VA examination report which documents that the Veteran reported decreased sensation in the left lower leg/ankle and decreased sensation in the foot/toes.  The evidence of record also includes a statement from the Veteran dated October 2015 that she was having increasing pain in her left foot.   

In sum, the evidence in this case indicates that prior to December 31, 2013 the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated mild incomplete paralysis of the radicular group, entitling her to a 10 percent rating, and from December 31, 2013 onward the symptoms of the Veteran's left lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the radicular group, entitling her to a 20 percent rating.  A higher 20 percent rating is warranted from December 31, 2103, as that is the date that objective findings of diminished sensation were first shown.

The Board acknowledges that VA examinations in December 2013 and June 2017 rated the Veteran's radiculopathy of the left lower extremities as mild.  However, the aforementioned subjective findings are evidence of the Veteran's left lower extremity radicular pain starting in December 31, 2013.  Hence, affording her the benefit of the doubt, a 10 percent rating is warranted for left lower extremity radiculopathy prior to December 31, 2013, and a 20 percent rating is warranted for the left lower extremity radiculopathy thereafter.  38 C.F.R. § 4.124a, Diagnostic Code 8520; 38 U.S.C.S. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57.


ORDER

A disability rating in excess of 40 percent for lumbosacral strain is denied.

A separate disability rating of 10 percent for right lower extremity radiculopathy is granted prior to March 21, 2016.

A separate disability rating of 20 percent for right lower extremity radiculopathy is granted from March 21, 2016.

A separate disability rating in excess of 10 percent for left lower extremity radiculopathy is denied prior to December 31, 2013.

A separate disability rating of 20 percent for left lower extremity radiculopathy is granted from December 31, 2013.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


